UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April13, 2012 ACCO BRANDS CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-08454 36-2704017 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 Tower Parkway Lincolnshire, IL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 541-9500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section 8—Other Events Item 8.01. Other Events. On April13, 2012, ACCO Brands Corporation (the “Company”) issued a press release announcing, among other things, that MeadWestvaco Corporation (“MWV”) had received a favorable private letter ruling from the Internal Revenue Service, which is one of the conditions to consummating the pending merger of the Consumer & Office Products business of MWV with the Company(the “Merger”).The press release relating to the Company’s announcement is filed herewith as Exhibit99.1 and incorporated herein.Completion of the Merger remains subject to the satisfaction or waiver of certain other conditions, including the approval of the Merger by the Company’s shareholders. Section 9—Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1—Press release dated April13, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACCO BRANDS CORPORATION (Registrant) Date: April13, 2012 By: /s/Neal V. Fenwick Name: Neal V. Fenwick Title: Executive Vice President and Chief Financial Officer INDEX TO EXHIBITS Exhibit Press release dated April13, 2012
